          Case 2:18-cr-00193-NIQA Document 181 Filed 03/20/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                                      CRIMINAL ACTION

                v.                                                NO. 18-193-1

    DKYLE JAMAL BRIDGES
             Defendant

                                              ORDER

        AND NOW, this 201h day of March 2019, upon consideration of Defendant's motion in

limine to exclude evidence of trafficking ofadditional victims and exclude prejudicial information

and images that outweigh probative value, (Doc. 142), and the Government's response in

opposition thereto, (Doc. 149), it is hereby ORDERED that:

        (1) Defendant's motion to exclude evidence of trafficking of additional victims is

            GRANTED; 1 and

        (2) Defendant's motion to exclude prejudicial information and images that outweigh

            probative value is held in abeyance to be considered, if appropriate, during trial. 2



                                              BY THE COURT:


                                              Isl Nitza I Quinones Alejandro
                                              NITZA I. QUINONES ALEJANDRO
                                              Judge, United States District Court




       By separate Order of this day, this Court denied the Government's motion to admit this same
evidence.
2
        Adjudication of this portion of Defendant's underlying motion necessarily depends on the
introduction of other evidence at trial.
